Exhibit 10.3 SECURITIES ESCROW AGREEMENT THIS SECURITIES ESCROW AGREEMENT (the “Agreement”), dated as of April 27, 2010, is entered into by and among Eco Building International, a Nevada corporation (the “Company”), each of the several purchasers signatory hereto (each such purchaser, a “Purchaser” and, collectively, the “Purchasers”), Expert Venture Limited, a company organized in the British Virgin Islands (the “Principal Stockholder”), and Anslow & Jaclin, LLP, with an address at 195 Route 9 South, Suite 204, Manalapan, New Jersey 07726 (the “Escrow Agent”).
